Citation Nr: 1425424	
Decision Date: 06/05/14    Archive Date: 06/16/14

DOCKET NO.  09-20 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for a bilateral knee disorder 

2.  Whether new and material evidence has been received to reopen the claim of service connection for a right foot disorder.

3.  Whether new and material evidence has been received to reopen the claim of service connection for residual lacerations of the arms and legs. 

4.  Whether new and material evidence has been received to reopen the claim of service connection for a spine disorder and if so, whether service connection is warranted. 

5.  Entitlement to service connection for a spine disorder.  

6.  Entitlement to service connection for right ear hearing loss.

7.  Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from May 1958 to May 1961. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions in December 2008 and September 2010 that denied the benefits sought on appeal.  In December 2012, the Board remanded this case.

The issues of service connection for a spine disorder and service connection for left ear hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In pertinent part, a November 1971 rating decision denied service connection for residuals of contusions to both knees; a right foot sprain; and lacerations of the arms and legs.

2.  Evidence submitted since the RO's November 1971 decision, by itself or when considered with previous evidence of record, does not relate to an unestablished fact, and therefore does not raise a reasonable possibility of substantiating the claims of service connection for residuals of contusions to both knees, a right foot sprain, and lacerations of the arms and legs.

3.  In January 2008, the Board last denied service connection for a back disability.

4.  Evidence submitted since the Board's January 2008 decision, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, and therefore raises a reasonable possibility of substantiating the claim for service connection for a back disability.

5.  There is probative evidence establishing that right ear hearing loss is attributable to inservice injury.


CONCLUSIONS OF LAW

1.  The RO's November 1971 rating decision which denied service connection for residuals of contusions to both knees, a right foot sprain, and lacerations of the arms and legs is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2012).

2.  New and material evidence has not been received since the RO's November 1971 rating decision; thus, the claims of service connection for residuals of contusions to both knees, a right foot sprain, and lacerations of the arms and legs are not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2013).

3.  The January 2008 decision, in which the Board denied service connection for a back disability, is final.  38 U.S.C.A. § 7104(b) (West 2002 & Supp. 2012).

4.  New and material evidence has been received since the Board's January 2008 decision; thus, the claim of service connection for a spine disability is reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002 & Supp. 2021); 38 C.F.R. § 3.156 (2013).

5.  Right ear hearing loss was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.385 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

There has been a significant change in the law with the enactment of the VCAA.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The Veteran's claim of right ear hearing loss and the claim to reopen service connection for a back disability (to the extent that it is reopened) are being granted.  As such, any deficiencies with regard to VCAA are harmless and nonprejudicial with regard to these issues.

With regard to the other new and material claims, under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013).  Here, the Veteran was provided with the relevant notice and information in an August 2008 letter prior to the initial adjudication of the claims.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With regard to claims to reopen finally disallowed claims, the VCAA requires notice of the evidence needed to reopen the claim, as well as the evidence necessary to establish the underlying benefit sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  This letter satisfied Kent.  The Veteran has not alleged any notice deficiency during the adjudication of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Regarding the duty to assist, the RO has obtained the Veteran's pertinent medical records.  Although the claims were remanded to obtain records from the Social Security Administration (SSA), those records were deemed unavailable and the Veteran has indicated that his SSA award was age-based and not based on disability.  With regard to previously denied claims, assistance does not include providing a medical examination or obtaining a medical opinion unless new and material evidence has been submitted.  38 C.F.R. § 3.159(c)(4)(i).  Here, no examination is afforded the Veteran because, as discussed below, new and material evidence has not been submitted.  Therefore, no further examination seeking an opinion regarding the Veteran's disability is necessary to satisfy the duty to assist.

The duty to assist has therefore been satisfied and there is no reasonable possibility that any further assistance to the Veteran by VA would be capable of substantiating his claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

New and Material

The service treatment records show that the Veteran was seen in April 1961 for contusions of the posterior neck and both knees.  He was then seen three days later for a headache due to a vehicular accident.  

In April and October 1968, the Veteran was treated by a private physician for a torn medial meniscus of the right knee. 

In August 1971, the Veteran applied for VA compensation benefits.  He indicated that during service, he was in a motor vehicle accident, was thrown from the vehicle, and sustained injuries to the back, arms, and legs.  

In September 1971, the Veteran was afforded a VA examination.  The examiner noted the inservice injury and that the Veteran had been hospitalized and eventually discharged to light duty.  Currently, the Veteran was complaining of low back pain.  Physical examination revealed chronic low back pain and moderate lumbar lordosis.  

A November 1971 rating decision denied service connection for residuals of contusions to the posterior neck and both knees; a right foot sprain; a low back disability; and lacerations of the back, arms, and legs on the basis that there were no residuals from inservice injury, and that the lumbar lordosis had not been confirmed on x-rays.  With regard to the issues not involving the back, a notice of disagreement was not received within the subsequent one-year period and no additional evidence was received within one year of that decision.  Therefore, the RO's rating decision is final.  38 U.S.C.A. § 7105; Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011).  

However, the Veteran appealed the denial of service connection for residuals of a back injury to the Board.  In a February 1973 decision, the Board denied service connection for a neck injury, finding that the trauma involving the posterior neck during service was acute and transitory with no residuals shown on the separation or post-service examinations.  The Board also denied service connection for a low back injury as no residuals of such were present during service or on post-service examination.  

In September 1973, the Veteran's spine was x-rayed following an automobile accident that same month.  However, the x-rays were negative.  The cervical and thoracic spine had no evidence of fracture, dislocation, arthritis, or narrowing of the interspaces.  The lumbar spine had normal lumbar lordotic curve without evidence of fracture, dislocations, bone destruction, or production.

In August 1975, the Veteran was treated following a  motor vehicle accident in which he suffered right shoulder injuries.  Abrasions to the right arm were also noted.  

A 1980 statement of the Veteran's mother indicated that the Veteran had back complaints since service.  In January 1984, a letter was received from the Veteran's father who indicated that the Veteran had been in a tank wreck during service.  He related that the Veteran had problems with his knees, ankle, and back in 1968.

In a February 1984 statement, Dr. G. reviewed the Veteran's inservice car accident.  Currently, the Veteran had a low back disability, and recommendations for treatment were made.  

In a March 1984 rating decision, the RO determined that new and material evidence had not been received to reopen the claim of service connection for a back condition.

In an April 1984 statement, Dr. G. clarified that he did not observe the Veteran's back condition immediately after his discharge from service.  

Thereafter, a lay statement was received from J.L.G., who served with the Veteran and attested to his good character.  When he saw him after the tank accident, he noticed that the Veteran was holding himself up in a position that looked like he was ailing, the Veteran stated that he had been in a tank wreck.  

In May and August 1984 rating decisions, the RO determined that new and material evidence had not been received to reopen the claim of service connection for a back condition.  The Veteran appealed the denial of his claim to the Board.  

In conjunction with his appeal, he testified at a personal hearing in October 1984.  The Veteran testified that he was injured in a tank accident during service when he was thrown from the vehicle.  He related that his back still hurt after service and he went to treatment with Dr. B. (since deceased), but returned to work, losing some time from work.  He related that he had experienced continuous back problems since service.  

Thereafter, a medical record from Dr. B. dated in March 1962 was submitted which showed that the Veteran reported that he had a prior injury from service and had headaches and back pain.  A December 1963 record noted that the Veteran reported the inservice tank injury and said his back was hurt.

A billing statement from Dr. J. dated in June 1966 indicated that the Veteran was seen for coccygdynia.

Also submitted into the record was a January 1962 police department recruiting form in which the Veteran reported that he hurt his back and knees during service in a wreck.  

A December 1984 letter from Dr. G. was also submitted which reflected that he had seen the Veteran since September 1973 for spine pathology.

In a September 1985 decision, the Board denied service connection for a chronic back disorder.  The Board found that the Veteran did not have a chronic acquired back disorder during service or at the current time.

In December 1998, the Veteran sought to reopen his claim of service connection for a low back disability.

In August 2003, a copy of a cervical spine x-rays were received which showed that the Veteran had previous posterior ligamentous ossification with no fracture or dislocation.

In a July 2004 rating decision, the RO determined that new and material evidence to reopen the claim of service connection for a back condition had not been received.  The Veteran appealed that determination to the Board.  

In April 2005, a nurse who worked with Dr. G. submitted a statement in which she indicated that the Veteran had been treated on numerous occasions for severe back conditions.  In addition, Dr. H. indicated that his father had treated the Veteran in the 1960's to the 1980's.  He noted that the Veteran had a bad back.  The 1970's clinical records also noted a whiplash injury.

In May 2006, the Veteran was seen by a nurse from the Department of Labor after the Veteran injured his right foot at work.  August 2006 records showed that the Veteran had traumatic arthritis of the ankles.  He was treated by VA for the ankle disability.

In a January 2008 decision, the Board determined that new and material evidence had not been submitted to reopen the claim of service connection for a back condition.  The Board decision is final.  38 U.S.C.A. § 7104(b).  

Currently, the Veteran seeks to reopen his claim of service connection for a back disability.  Many records have been received including those of private treatment for the Veteran's ankles from Washington University Orthopedics was received, confirming that the Veteran was involved in a traumatic work accident in February 2006. Other private records and VA records pertaining to the post-work ankle injury were received, including a private report from Dr. K. regarding the ankles was also received, the Veteran's January 2009 Award of Compensation based on the Veteran's ankle injury, and other treatment records for the work-related injury.  

With regard to the Veteran's back and other claimed disabilities, duplicate service treatment records and private records were received.  

In May 2010, the Veteran underwent a private magnetic resonance imaging (MRI) which revealed lumbar spondylosis.  

In May 2011, a lay statement from C.P.M. was received in which she stated that the Veteran had suffered from back and knee problems for a long time and which had worsened over the years.  She did not indicate any particular cause or timeframe.  She also stated that the Veteran had problems with his legs and ankles due to a fall in 2006 while he was employed with the Forest Service.  Another lay statement from E.W. indicated that she had known the Veteran all of her life (she was born in approximately 1967) and ever since she was young had heard him complain of back and leg pain.  She also had seen him go to Dr. G. for treatment.  

February 2011 x-rays of the right knee revealed degenerative changes in the medial compartment of the tibiofemoral joint.  A June 2011 computerized tomography (CT) of the lumbar spine revealed lesions in the L4 and T12 vertebral bodies, disc disease, and osteoarthritis.  

At the outset, the Board notes that the matter of service connection for back/neck injuries have been combined and there appears to be some dual consideration in past decisions.  As the claim is being reopened, there is no prejudice to the Veteran in that regard, and the claim is characterized as a spine disability.  

Prior unappealed decisions are final.  However, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The United States Court of Appeals for Veterans Claims (Court) has held that, when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  According to the Court, the pertinent VA law requires that in order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  In addition, in Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  

In this case, with regard to the issues of whether new and material evidence has been received to reopen the claims of service connection for a bilateral knee disorder, right foot disorder, and for residual lacerations of the arms and legs, the claims are not reopened.  The additional evidence received is not new and material.  The duplicate evidence, including the statements of the Veteran, were previously considered.  There has been no newly submitted evidence of any lacerations of the legs.  With regard to the arms, there was one 1975 record of an abrasion of the arm, but it was sustained in a post-service incident.  With regard to the knees, the January 1962 police department recruiting form in which the Veteran reported that he hurt his back and knees during service in a wreck is duplicative of his contentions when he originally applied for service connection.  Also, although there is recent evidence of knee disability, there is no evidence to show that the current knee disability is the residual of the inservice accident, which was the unproven element of the claim in 1971.  Moreover, while there is evidence of knee or leg problems for many years, that evidence is duplicative of evidence already of record, since it does not include any information regarding current disability being a residual of inservice injury.  

Likewise, while the Veteran currently has right foot/ankle disability now, all of the pertinent records show that the current disability was due to the post-service work-related disability, and is  not a residual of inservice injury.  See Villalobos v. Principi, 3 Vet. App. 450 (1992) (unfavorable evidence does not "trigger a reopening").  

Accordingly, evidence submitted since the RO's November 1971 decision, by itself or when considered with previous evidence of record, does not relate to an unestablished fact necessary to substantiate the claims, and therefore does not raise a reasonable possibility of substantiating the claims.  Thus, the claims of service connection for residuals of contusions to both knees; a right foot sprain; and lacerations of the arms and legs are not reopened.

With regard to the spine, the new evidence added to the record establishes that the Veteran does have a chronic back (spine) disorder, an unproven element identified in a prior final Board decision when the merits of the claim were considered.  Therefore, the claim of service connection for a spine disability is reopened.  

Service Connection for Hearing Loss

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.304, 30306.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Organic disease of the nervous system such as sensorineural hearing loss will be presumed to have been incurred in or aggravated by service if it had become manifest to a degree of 10 percent or more within one year of the veteran's separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  With chronic diseases shows as such in service or within the presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  Continuity of symptomatology is required only where the condition noted during service or the presumptive period is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after service is required to support the claim.  38 C.F.R. § 3.303(b).  The Federal Circuit noted that the requirement of showing a continuity of symptomatology after service is a "second route by which a veteran can establish service connection for a chronic disease" under subsection 3.303(b).  Walker v. Shinseki, 708 F.3d 1331, 1336-37 (Fed. Cir. 2013).  

Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

The service treatment records reflect that the Veteran was afforded whispered voice testing on entrance and exit into service, both showing 15/15 results.  

Post-service, in a February 1984 statement, the Veteran reported that he was seen in 1984 for a severed bone in his right ear and that he had undergone surgery.  He related that when he told the doctor that he was in a car wreck in 1980, the doctor stated that this possibly caused the breakage/fracture or it made it worse.  

In a June 1984 letter from the Otolaryngology Section of a VA facility, it was indicated that the Veteran had been hospitalized in January 1984 for a right stapendectomy and had been unable to return to work for a few weeks.  A copy of the January 1984 VA records shows that the Veteran was evaluated and noted to have suffered a prior trauma to the right ear resulting in a traumatic fracture of the stapes.  He underwent a right exploratory tympanotomy and stapendectomy.  In addition, on the audiology examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
60
45
45
40
45
LEFT
30
15
15
15
10

March and June 1984 follow-ups noted that the Veteran's hearing ability had improved hearing in his right ear.

In August 2010, the Veteran was afforded a VA audiology examination.  The Veteran indicated that he was first made aware of hearing loss in 1962 when a private physician indicated possible Meniere's disease.  He stated that he had crackling/popping which was worse in the right ear and which he reported in 1984 when he underwent surgery.  During service, the Veteran related that he was exposed to excessive noise from machine guns and Howitzers without any ear protection.  Post-service, he related that he had a history of civilian occasional noise exposure from when he ran a nightclub.  On the audiology examination, pure tone thresholds, in decibels, showed hearing loss in both ears per 38 C.F.R. § 3.385 and were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
40
45
55
55
50
LEFT
45
45
55
55
50

The examiner noted that the Veteran had normal whispered voice testing on entrance and exit examinations during service, but noted that this test alone could not be used to determine whether hearing loss was due to service because it was not sensitive to high frequency hearing loss.  However, she indicated that the record showed that the Veteran had filed multiple non-ear claims dating back to 1971 and that it was reasonable to believe if the Veteran was experiencing hearing loss at that time, he would have included this condition.  The examiner also stated that neither Meniere's disease nor a stapendectomy would be the result of noise exposure and neither were documented in the service treatment records.  Therefore, it was her opinion that it was less likely than not that the Veteran's hearing loss was caused by or the result of military service.

In a December 2012 letter, Dr. T. opined that, from the Veteran's records, he suffered injury when he was thrown from a tank while in the service, with injury to the right ear.  He stated that the Veteran seemed to have experienced hearing loss after that.  He noted that 1984 VA records reflected conductive hearing loss in the right ear and an exploratory tympanometry was performed.  According to an operative note, the Veteran had what appeared to be a fracture of the stapes.  The Veteran underwent a stapendectomy and his postoperative hearing tests showed improved hearing on the right side.  

With regard to right ear hearing loss, the VA examiner did not address the matter of whether the Veteran sustained inservice trauma to the right ear when he was in the tank accident, even though the 1984 VA treatment records suggested that this was the case, particularly since the Veteran had post-traumatic headache complaints.  The private physician did consider this possibility and essentially indicated that the Veteran injured a bone in his right ear and current right ear hearing loss was etiologically related.  The physician indicated that he reviewed the Veteran's records and was aware of the Veteran's medical history, provided an articulated opinion, and also furnished a reasoned analysis.  The Board therefore attaches probative value to this opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).  The VA examiner only indicated that the Veteran did not have a stapendectomy during service; thus, not fully considering that matter which diminishes the value of that opinion.  Accordingly, service connection for right ear hearing loss is granted.  


ORDER

The application to reopen the claim of service connection for a bilateral knee disability is denied.  

The application to reopen the claim of service connection for right foot disorder is denied.  

The application to reopen the claim of service connection for residual lacerations of the arms and legs is denied.  

The application to reopen the claim of service connection for a spine disability is granted, to this extent only.  

Service connection for right ear hearing loss is granted.  


REMAND

The claim of service connection for a spine disability has been reopened because the Board finds that the Shade test has been met.  Thus, the Board finds that the Veteran must be afforded VA examinations to determine whether it is at least as likely as not that he has a spine disability that is related to or had its onset in service when he was thrown from a tank.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In addition, the Board finds that a VA opinion should be obtained regarding the Veteran's left ear hearing loss.  The private physician only referred to right ear injury, but overall indicated that the Veteran had bilateral hearing loss.  That opinion is incomplete with regard to the etiology of the left ear hearing loss and the Veteran is invited to supplement that opinion if he wishes.  The VA examiner in 2010, however, did not adequately consider the inservice injury.  The new opinion should clarify that matter.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran updated VCAA notice pertaining to service connection for a spine disability on the merits.  

2.  Schedule the Veteran for a VA examination.  Any indicated tests, including X-rays if indicated, should be accomplished.  The examiner should review the record prior to examination.  The examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current spine disability had its clinical onset during service or is related to any in-service disease, event, or injury to specifically include the inservice tank injury.  

The examiner should address the inservice findings regarding the posterior neck, the Veteran's statements of the back injury to include those made in close proximity to service, the lay statements, and the post-service medical findings, to include August 2003 cervical spine x-rays which showed that the Veteran had previous posterior ligamentous ossification, as well as the other post-service positive findings.  

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

4.  Obtain a VA medical opinion regarding the Veteran's left ear hearing loss.  The examiner should review the record.  The examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that left ear hearing loss had its clinical onset during service or is related to any in-service disease, event, or injury to specifically include the inservice tank injury, when his right ear was injured.  

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

5.  The AMC should review the medical opinions obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the AMC should return the case to the examiner for completion of the inquiry. 

6.  The AMC should then readjudicate the claims on appeal in light of all of the evidence of record.  If any issue remains denied, the Veteran should be provided with a supplemental statement of the case as to any issue remaining on appeal, and afforded a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


